internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-152873-02 date date re legend decedent spouse former spouse estate_trust trust accountant dollar_figurea dollar_figureb dollar_figurec dollar_figured date date date date date year year plr-152873-02 year dear this is in response to your authorized representative’s letter dated date on behalf of the estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of decedent’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date decedent created trust an irrevocable_trust for the primary benefit of former spouse decedent’s children and the descendants of decedent’s children decedent and former spouse contributed dollar_figurea to trust in year article paragraph provides that each beneficiary who is living at the time property is contributed to trust shall have a right to withdraw a portion of the contributed_property the portion of property subject_to withdrawal by a beneficiary shall be determined by dividing the total value of the contributed_property by the number of trust beneficiaries however the maximum amount of withdrawal by any one beneficiary during any one calendar_year shall not exceed dollar_figureb article paragraph provides that during former spouse’s lifetime the trustee may distribute to the beneficiaries or apply for their benefit so much of the income and principal of the trust estate as the trustee shall determine distributions of income or principal may be paid or applied for the benefit of any or all of the beneficiaries or to any one of them to the exclusion of the others any income which the trustee shall decide not to distribute may be accumulated as income or may be added to the principal of the trust as the trustee shall determine article paragraph provides that upon the death of former spouse the trustee shall divide the remaining trust property into separate trust shares for decedent’s four named children and their spouses and children article paragraph provides that during the lives of decedent’s children the trustee is authorized to accumulate all or part of the net_income of these separate trusts or pay to or apply the net_income and the principal of each separate fund for the use and benefit of the beneficiaries of the separate funds distributions of income and principal from each separate fund shall be made as the trustee deems necessary to provide for the beneficiaries’ suitable maintenance support health and education so as to permit them to maintain their accustomed manner of living any annual net_income from a separate fund which is not distributed to a beneficiary of such fund shall be plr-152873-02 added to and become a part of the principal of the separate fund from which it was earned article paragraph provides that upon the death of each of decedent’s children their separate trust shares shall terminate and the property shall be divided equally among their then living children and per stirpes among the then living issue of any deceased child if a beneficiary i sec_30 years of age at the time of division of their separate trust share then the trustee shall distribute to that beneficiary in fee simple and free of trust his or her portion of the trust estate if a beneficiary is under the age of years then either the entire share or a part thereof shall be held in a separate trust for him or her on date decedent created trust a revocable_trust trust became irrevocable upon the death of decedent on date article paragraph provides that if spouse predeceases decedent the trustee will allocate the unused portion of decedent’s generation skipping transfer_tax exemption_amount reduced by the value of any other_property which passes or has already passed in a manner that qualifies for the maximum generation skipping transfer_tax exemption_amount to trust to the extent that it qualifies for the generation skipping transfer_tax exemption and then the remaining trust property if any will be distributed as further provided taxpayer and spouse gifted dollar_figurec to trust on date and dollar_figured to trust on date accountant prepared decedent’s year and year gift_tax returns however he incorrectly used forms 709-a united_states short_form gift_tax_return and inadvertently a gst allocation was not made for the year or year transfers on decedent’s forms 709-a for year and year spouse consented to have the gifts made by decedent to third parties as made one-half by each no additional transfers were made to trust after year you have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of decedent’s gst_exemption for the transfers to trust in year and year and that such allocations shall be made based on the value of the property transferred to trust as of the respective dates of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-152873-02 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-152873-02 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the personal representative of decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s available gst_exemption with respect to taxpayer’s transfers to trust in year and year the allocations will be effective as of the dates of the transfers to trust and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the trust therefore the gst_exemption allocations will be based on the value of the property transferred to trust as of the respective dates of the transfers the allocations should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust plr-152873-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
